DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-30 are allowed.  The following is an examiner’s statement of reasons for allowance: 
While M. SANTOCHI et al, "Computer-Aided Planning of Assembly Operations: The Selection of Assembly Sequences", Robotics and Computer Integrated Manufacturing, Elsevier Science Publishers BV, vol. 9, no. 6, pages 439-446 (1 December 1992) [XP000327900], supplied by applicant, teaches (see abstract and pages 440 to 442) a method for robotic manufacturing a product (product assembly using robots), the method comprising: 
(a) analyzing, by a designer tool on a design computer, a product design of a product having parts and assemblies and a set of product requirements (product CAD model, see e.g. abstract), the designer tool being coupled with a database storing information about robot tooling and robot tooling abilities that are available in a factory (knowledge base, see "Assembly operation planning" in column 2 of page 440; the first module selects grippers, fingers and tools from a database with respect to element morphology and the assembly operations to be performed, see second paragraph of first column in page 442);
(b)	determining, by the designer tool, a sequence of robot tooling abilities

(c)	determining, by the designer tool, available tooling options (available robots and manipulators; suitable grippers, fingers and tools) for the robot tooling abilities (assembly operations, actions) that can be used to manufacture the product that meets the set of product requirements ("such planned actions are assigned to the available robots and manipulators with respect to their operative features", see last sentence of section "Assembly operation planning" in second column of page 440; see also first two paragraphs of first column in page 442);
(f)	creating, by the designer tool, control codes for manufacturing the product by the robot tooling in the factory using the sequence of the robot tooling abilities and the selected options (automated generation of the NC part programs for the assembly machines, see e.g. second column in page 441 );
(g)	simulating, by a simulator on the design computer, a manufacture of the product by virtual robot tooling using the created control codes (simulation of the assembly plant; feasibility of the assembly sequences is verified through a simulation process, see first and third paragraphs in first column of page 442);
(h)	verifying, by the simulator, that the created control codes provide for correct manufacture of the product (feasibility of the assembly sequences is verified through a simulation process, see third paragraph in first column of page 442); and


And, U.S. Pub. No. 2009/0112350 to Yuan, supplied by applicant, teaches (see in particular paragraphs [0038] to [0041]) also discloses a method for robotic manufacturing a product, wherein a sequence of operations (tooling abilities) for manufacturing a product is automatically
generated from design information related to the product and manufacturing process inputs, wherein the sequence of operations include information related to the workstations and the resources (tooling) required to complete all work assignments of the manufacturing process. A logic generator processes the sequence of operations to generate workstation specific control code to operate the manufacturing process, which is tested and validated (simulated) before actual product manufacturing (see in particular paragraphs [0038] to [0041]).

Referring to claim 19, neither SANTOCHI nor Yuan, taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
19. A method for robotic manufacturing a product, the method comprising:
analyzing, by a designer tool on a design computer, a product design of a product having parts and assemblies and a set of product requirements, the designer tool being coupled with a database storing information about robot tooling and robot tooling abilities that are available in a factory;

determining, by the designer tool, available tooling options for the robot tooling abilities that can be used to manufacture the product that meets the set of product requirements;
displaying on a user interface of the design computer the determined sequence of the robot tooling abilities for manufacturing the product and the available tooling options;
enabling a user to select some of the displayed options through the user interface of the design computer;
creating, by the designer tool, control codes for manufacturing the product by the robot tooling in the factory using the sequence of the robot tooling abilities and the selected options;
simulating, by a simulator on the design computer, a manufacture of the product by virtual robot tooling using the created control codes;
verifying, by the simulator, that the created control codes provide for correct manufacture of the product; and
manufacturing the product by the robot tooling in the factory using the created control codes.
It is for these reasons that applicant’s invention defines over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896